      Case 1:12-cr-00435 Document 150 Filed on 03/27/20 in TXSD Page 1 of 1
                                                                        United States District Court
                                                                          Southern District of Texas

                                                                             ENTERED
                                                                            March 27, 2020
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk

                         BROWNSVILLE DIVISION

UNITED STATES OF AMERICA                 §
                                         §
VS.                                      §    CRIMINAL NO. 1:12-CR-435-1
                                         §
TOMAS YARRINGTON RUVALCABA               §

                                     ORDER

       The Court is in receipt of Defendant’s Motion to Reconsider the Order of
Detention Dated April 26, 2018, and Emergency Request for Release Upon
Reasonable Conditions. Dkt. No. 149. In it, Defendant requests that, in light of the
“coronavirus pandemic,” he be “released on conditions to include but not limited to
home confinement, GPS electronic monitoring, daily ‘reporting’ to Pretrial Services
by phone, or any other combination of conditions which will reasonably assure the
safety of Defendant and his appearance for all proceedings.” Id. at 5. The motion is
opposed by the Government.
       Accordingly, the Court ORDERS the Government to submit a response to
Defendant’s Motion by April 3, 2020.


       SIGNED this 27th day of March, 2020.


                                         ___________________________________
                                         Hilda Tagle
                                         Senior United States District Judge




1/1
